Citation Nr: 0921318	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder.  

2. Entitlement to an initial compensable rating for hearing 
loss.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1967 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2003 and in 
January 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1. The Veteran did not serve in combat and there is no 
credible supporting evidence of an in-service stressor to 
support the diagnosis of posttraumatic stress disorder 
related to service. 

2. Hearing loss is manifested at most by auditory acuity 
level II in the right ear and auditory acuity level II in the 
left ear.


CONCLUSIONS OF LAW

1. Posttraumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2. The criteria for an initial compensable rating for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters dated in July 2003, in August 2004 and in 
December 2008.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided content-complying VCAA 
notice, the claim of service connection was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
December 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

As for the claim for an initial compensable rating for 
bilateral hearing loss, where, as here, service connection 
has been granted and initial rating has been assigned, the 
claim of service connection have been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Once the claim of service connection have been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, VA records and afforded the Veteran VA 
examinations for bilateral hearing loss in October 2004 and 
September 2006.  

The record does not indicate that the current posttraumatic 
stress disorder may be associated with the Veteran's service 
as there is no credible evidence of an in-service stressor of 
record.  For this reason, a VA medical opinion on the 
question of direct service connection for posttraumatic 
stress disorder is not necessary to decide the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In March 2009, the Veteran's representative argued that there 
is a likelihood that the Veteran's hearing loss worsened 
since his last VA examination in September 2006.  Although 
subsequent VA progress notes show that in February 2007 the 
Veteran was fitted for new hearing aids, but the medical 
evidence does not show that there has been a material change 
in the disability since the September 2006 examination to 
warrant a reexamination.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Posttraumatic Stress Disorder

Factual Background

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of posttraumatic stress 
disorder.  The service personnel records show that the 
Veteran served in Vietnam from June 1968 to March 1969 as a 
Security Guard.  His DD-214 shows his military occupational 
specialty was crewman and he was awarded the National Defense 
Service Medal, Vietnam Campaign Medal and Vietnam Service 
Medal.  

The Veteran claims he arrived in Vietnam in the middle of the 
Tet Offensive and his plane was shot at while trying to land.  
His job was to protect generals in Saigon, which was under 
constant bombardment, and on several occasions he returned 
gunfire while on patrol or at a sniper.  

VA records show that in August 2004 posttraumatic stress 
disorder was diagnosed.  The summary shows that the Veteran 
described the following stressors: he arrived in Vietnam on a 
commercial plane in the middle of the TET offensive, his 
plane was shot at while trying to land; he witnessed mortar 
attacks in Saigon, while guarding the trailers; he exchanged 
gunfire in Saigon; he feared being stabbed while patrolling 
areas with bars and prostitutes; an he saw a child detonate 
himself.  

In March 2006, the Veteran clarified that major enemy combat 
of the TET offensive subsided by the time he arrived in 
Vietnam, but there were still skirmishes and small arms fire 
while he was on guard duty.  He described incidents near and 
in Saigon where he was shot at and he had to return fire.




Analysis

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the Veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing posttraumatic 
stress disorder does not suffice to verify the occurrence of 
the claimed in-service stressor.  Moreau, 9 Vet. App. at 395-
396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Posttraumatic stress disorder was not affirmatively shown to 
be present during service and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

To the extent that the Veteran declares that he has 
posttraumatic stress disorder related to service, 
posttraumatic stress disorder is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has posttraumatic stress 
disorder related to service.  

Although the record documents a diagnosis of posttraumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred.

Although the Veteran described stressors of bombardment, 
sniper attacks, mortar fire, exchange of gunfire, fear of 
being stabbed and seeing a child commit suicide, the 
stressors are not capable of verification in the official 
unit histories or lessons learned, which is the primary 
source to search for credible evidence.  And the service 
records, themselves, do not include a combat citation or 
other evidence that the Veteran engaged in combat and the 
Veteran does not assert that he was in combat. 

Since there is no evidence that the Veteran was in combat or 
credible evidence of the noncombat stressor, the Board 
rejects the current diagnosis of posttraumatic stress 
disorder is related to service.  

Without credible supporting evidence of the noncombat in-
service stressors, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Bilateral Hearing Loss

Rating Policy 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

Factual Background and Analysis

On VA audiological evaluation in October 2004, the Veteran 
indicated he had difficulty hearing at the dinner table, on 
the telephone, watching television, at public places, in one-
on-one conversations, at family gatherings, and in a car.  

The puretone thresholds in decibels at the tested frequencies 
of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 
50, 55, and 60, respectively; and in the LEFT ear were 15, 
45, 50 and 60 respectively.  The puretone threshold average 
in the right ear was 46 and the average in the left ear was 
43.  Speech discrimination in the right ear was 84 percent 
and 84 percent in the left ear.  

On VA audiological evaluation in September 2006, the Veteran 
indicated he had difficulty hearing at the dinner table, on 
the telephone, watching television, at public places, in one-
on-one conversations, listening to females speak, at family 
gatherings, in a car and pretty much in all situations.  

Puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 
50, 50 and 55, respectively; and in the LEFT ear were 15, 25, 
35 and 45 respectively.  The puretone threshold average in 
the right ear was 44 and the average in the left ear was 30.  
Speech discrimination in the right ear was 92 percent and 92 
percent in the left ear.  

Applying the results to TABLE VI, the findings of the 
audiological evaluations in October 2004 and September 2006 
at most yield a numerical designation of II for the right ear 
as the average puretone decibel loss was 46 and 44 
respectively, and the speech discrimination scores were 84 
percent and 92 percent respectively.  For the left ear, the 
average puretone decibel loss was 44 and 30, and the speech 
discrimination scores were 84 percent and 92 percent 
respectively.  Based on these findings, the lowest numerical 
designation for the right ear is II, when the average 
puretone decibel loss of 46 is intersected in Table VI with 
the 84 percent discrimination score.  The lowest numerical 
designation for the left ear is II, when the average puretone 
decibel loss of 43 is intersected in Table VI with the 84 
percent discrimination score.  

Applying the results to TABLE VI, entering the numeral 
designations of II for the right ear and II for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

On VA examinations in October 2004 and September 2006, the 
Veteran indicated how his hearing loss affects his daily 
activities, however the examiner did not address how the 
Veteran's hearing loss disability affects his occupational 
functioning.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the United States Court of Appeals for 
Veterans Claims, noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  

In this case, the Veteran has not reported to VA that there 
was any prejudice caused by a deficiency in the examinations.  
The Veteran, as a lay person, is nevertheless competent to 
submit evidence of how the hearing loss affects his everyday 
life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) 
(finding that lay testimony is competent when it regards 
features or symptoms of injury or illness).

The Board finds that the preponderance of the evidence is 
against the claim for an initial compensable rating for 
hearing loss and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms of hearing loss. As the 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for posttraumatic stress disorder is 
denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


